El Juez Asociado Se. MacLeaey,
emitió la siguiente opi-nión del Tribunal.
El apelante fue convicto en la Corte de Distrito de San Juan, de la ofensa de agresión cometida en la persona dé Te-lésforo Delgado, con un machete, pero sin causar herida al-guna, habiéndose reparado el golpe por el agredido. Tuvo un juico jusfo>*é inparcial en la Corte de Distrito, después de haberse examinado todos los testigos, y fué pronunciado culpable por dicha Corte, sentenciado á seis meses de cárcel, y condenado al pago de las costas.
No se formuló pliego de excepciones durante el juicio, y esta causa aparece en la Suprema Corte sin abogado defensor del acusado. La acusación está representada por el Fiscal de esta Corte, quien hace referencia á los artículos 232, 234 y 235 del Código Penal, y 286 y 345 et seq. del Código de En-juiciamiento Criminal.
No existe fundamento ninguno en que basarse el recurso, y después d.e un exámen cuidadoso de todos los autos, no se encuentra toingún error en los procedimientos de la Corte inferior. Es claro que este recurso se interpuso con el solo objeto de demora, y debería imponerse alguna pena por el estatuto con el fin de disuadir esta clase de procedimiento.
La sentencia de la Corte de Distrito se confirmará con las costas.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Asocia-dos, Hernández y Higueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.